20-10182-tmd Doc#9 Filed 02/11/20 Entered 02/11/20 07:03:28 Main Document Pg 1 of 7




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: February 10, 2020.

                                                              __________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  IN RE:                                           §           CASE NO. 20-10182-TMD
  WC 2101 W BEN WHITE                              §           CHAPTER 11
         DEBTOR                                    §

        ORDER TO SHOW CAUSE WHY AFFILIATE CASES FILED IN DELAWARE
      SHOULD NOT BE TRANSFERRED TO THE WESTERN DISTRICT OF TEXAS

         On November 4, 2019, Debtor 900 Cesar Chavez filed a chapter 11 case in the Western

  District of Texas along with three other affiliate cases, Nos. 19-11528, 19-11529, 19-11530, which

  are being jointly administered. In December, Debtor WC 56 East Ave filed another affiliate

  case in this District, No. 19-11649. In January, Debtor Silicon Hills filed another affiliate case

  in this District, No. 20-10042. In February, Debtor WC 2101 W Ben White filed yet another

  affiliate case in this District, No. 20-10182.
20-10182-tmd Doc#9 Filed 02/11/20 Entered 02/11/20 07:03:28 Main Document Pg 2 of 7




         On February 3, 2020, eight more affiliates filed cases in Delaware, Nos. 20-10247,

  20-10248, 20-10249, 20-10250, 20-10251, 20-10252, 20-10253, and 20-10254. Three days

  later, Ladder Capital Finance, LLC filed a motion asking the Delaware court to transfer the

  Delaware cases to this Court. See In re WC Hirshfeld Moore, LLC, No. 20-10247-JTD, ECF 7.

  Therefore, the Court finds that Debtor’s counsel and a representative for the Debtor in each of the

  above cases should appear and show cause why the affiliate cases that were filed in Delaware

  should not be transferred to the Western District of Texas. The Court also finds that the

  Delaware cases should not proceed until this Court determines the district in which those cases

  will proceed. See Rule 1014(b).

         ACCORDINGLY, IT IS THEREFORE ORDERED that Debtor’s counsel and a

  representative for each of the Debtors appear at a hearing on March 11, 2020 at 1:00 p.m. at the

  United States Bankruptcy Court, Courtroom No. 1, 903 San Jacinto Blvd, Austin, Texas 78701.

  IT IS FURTHER ORDERED that the parties to the Delaware cases shall not proceed

  further in those cases until this Court determines the district in which those cases will proceed.

         IT IS FURTHER ORDERED that the clerk’s office serve this order on the Debtors and

  their counsel, the U.S. Trustee, and entities entitled to notice under Rule 2002(a). The affiliates in

  the Delaware cases should be served through their counsel, Joseph J. McMahon, Jr. at 1204 N.

  King Street, Wilmington, DE 19801 and the creditors listed on the attached consolidated list of

  creditors should also be served.

                                                  ###
              Case 20-10247-JTD
20-10182-tmd Doc#9                 Doc 4 02/11/20
                   Filed 02/11/20 Entered Filed 02/04/20
                                                   07:03:28Page
                                                            Main1 Document
                                                                  of 5     Pg 3 of 7
              Case 20-10247-JTD
20-10182-tmd Doc#9                 Doc 4 02/11/20
                   Filed 02/11/20 Entered Filed 02/04/20
                                                   07:03:28Page
                                                            Main2 Document
                                                                  of 5     Pg 4 of 7
              Case 20-10247-JTD
20-10182-tmd Doc#9                 Doc 4 02/11/20
                   Filed 02/11/20 Entered Filed 02/04/20
                                                   07:03:28Page
                                                            Main3 Document
                                                                  of 5     Pg 5 of 7




  Austin Deep Tissue Center, Inc.
  320 Congress Ave., Suite A2
  Austin, TX 78701

  AT&T
  P.O. Box 105414
  Atlanta, GA 30348-5414

  Burnpile LLC
  1800A Cinnamon Path
  Austin, TX 78704

  Burnpile LLC
  8006 Willet Trail
  Austin, TX 78745

  Chatham Hedging Advisors
  235 Whitehorse Lane
  Kennett Square, PA 19348

  City of Austin
  P.O. Box 2267
  Austin, TX 78783-2267

  Delaware State Treasury
  820 Silver Lake Blvd., Suite 100
  Dover, DE 19904

  Internal Revenue Service
  Centralized Insolvency Office
  P.O. Box 7346
  Philadelphia, PA 19101-7346

  Jos. A. Bank Clothiers, Inc.
  320 Congress Ave., Suite A1
  Austin, TX 78701

  Ladder Capital Finance
  345 Park Avenue, 8th Floor
  New York, NY 10154
              Case 20-10247-JTD
20-10182-tmd Doc#9                 Doc 4 02/11/20
                   Filed 02/11/20 Entered Filed 02/04/20
                                                   07:03:28Page
                                                            Main4 Document
                                                                  of 5     Pg 6 of 7




  Secretary of State
  Division of Corporations
  Franchise Tax
  P.O. Box 898
  Dover, DE 19903

  Spectrum/Charter Communications
  P.O. Box 60074
  City of Industry, CA 91716-0074

  Travis County Tax Assessor
  Attention: Bruce Elfant
  5501 Airport Boulevard
  Austin, TX 78751

  Texas Comptroller of Public Accounts
  Revenue Accounting Division – Bankruptcy
  P.O. Box 13528
  Capitol Station
  Austin, TX 78711

  Texas Gas
  P.O. Box 219913
  Kansas City, MO 64121-9913
  Waste Connection
  District #5150
  P.O. Box 17608
  Austin, TX 78760

  United States Trustee
  J. Caleb Boggs Federal Building, Suite 2207, Lockbox 35
  844 N. King Street
  Wilmington, DE 19801

  WC Austin IV Tenant, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC Hirshfeld Moore, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC 805-809 East Sixth, LLC
  814 Lavaca Street
  Austin, TX 78701
              Case 20-10247-JTD
20-10182-tmd Doc#9                 Doc 4 02/11/20
                   Filed 02/11/20 Entered Filed 02/04/20
                                                   07:03:28Page
                                                            Main5 Document
                                                                  of 5     Pg 7 of 7




  WC 1212 East Sixth, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC 320 Congress, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC 901 East Cesar Chavez, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC 9005 Mountain Ridge, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC 103 East Fifth, LLC
  814 Lavaca Street
  Austin, TX 78701

  WC 422 Congress, LLC
  814 Lavaca Street
  Austin, TX 78701

  WCRE Management, LLC
  814 Lavaca Street
  Austin, TX 78701

  Wells Fargo Bank, N.A.
  401 South Tryon Street, 8th Floor
  MAC D1050-084
  Charlotte, NC 28202-4200

  Westlake Industries, LLC
  11500 Metric Blvd., Suite 285
  Austin, TX 78758

  World Liquor & Tobacco
  805 East 6th Street
  Austin, TX 78702
